 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted because it is both (i) not material and (ii) would
likely cause competitive harm to the company if publicly disclosed.

Exhibit 10.2

Confidential

 

Amendment No. 1 To Master Supply Agreement

 

This Amendment No. 1 (the “First Amendment”) is effective as of May 11, 2020
(the “First Amendment Effective Date”) by and among: FibroGen, Inc. and its
Affiliates (collectively, “FibroGen”); and Shanghai SynTheAll Pharmaceutical
Co., Ltd (d/b/a “上海合全药业有限公司”) (“Shanghai STA”); and STA Pharmaceutical Hong Kong
Limited (d/b/a “合全药业香港有限公司”) (“STA Hong Kong”) (STA Hong Kong, Shanghai STA, and
each of their Affiliates are collectively referred to as “STA”).  This First
Amendment amends the Master Supply Agreement entered into by and between STA and
FibroGen on March 2, 2020 (the “Master Supply Agreement”). STA and FibroGen
shall be referred to individually herein as a “Party”, and collectively as, the
“Parties”. The Master Supply Agreement and this First Amendment are
collectively, “the Agreement”.  

 

Whereas, the Parties desire to amend the Master Supply Agreement to allow for
the Parties’ agreement on Work Orders for Other Services (both terms defined
hereunder), including development related work hereunder; and

 

Whereas, as further set forth in Sect. 5.1.4, the Parties agree that if any
Product resulting from such Work Orders for Other Services can be used
commercially or converted into another Product at a later date, FibroGen will be
given an applicable rebate or credit based on that Product that is the result of
the conversion to be used later; and

 

Whereas, the Parties desire to continue the relationship as set forth under the
Master Supply Agreement as amended by this First Amendment.  

 

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

 

(1)

Unless otherwise defined herein, all capitalized terms and phrases used in this
First Amendment shall have the meaning ascribed to them in the Master Supply
Agreement.

 

 

(2)

Sect. 2.1.1 of the Master Supply Agreement is hereby deleted in its entirety and
replaced with the following:

 

“This Agreement establishes the general terms and conditions applicable to STA’s
manufacturing and supply of Products to FibroGen. This Agreement is intended to
allow the Parties to contract for the (i) performance of manufacturing and
supply of one or more Products through the execution of separate written orders
or Forecasts, and (ii) performance of Other Services (defined in Sect. 2.1.2),
in accordance with and consistent with this Agreement. Each Binding Forecast,
Work Order or Stockpile Order shall become part of and incorporated by reference
into this Agreement as a separate written order and each Binding Forecast, Work
Order or Stockpile Order shall be subject to all of the terms and conditions of
this Agreement. Any changes to a Binding Forecast, Work Order or Stockpile Order
shall be agreed to in a signed writing by the Parties prior to any such changes
being effective.”

 

1

A01/STA Master Supply Agreement

C: 00031947.1

--------------------------------------------------------------------------------

 

 

(3)

All other references to “Binding Forecast or Stockpile Order”, “Forecast or
Stockpile Order”, “Forecasts and Stockpile Orders” in the Master Supply
Agreement shall be deemed to include “Work Order(s)” as the particular context
requires.

 

 

(4)

Sect. 2.1 of the Master Supply Agreement is hereby amended to include the
following new provision, Section 2.1.2 (Other Services):

 

“2.1.2Other Services.  On an as needed basis, through the mutual execution of
Work Orders (defined in Sect 2.1.3 of this Agreement) by the Parties, STA shall
provide other manufacturing services related to validation or qualification to
ensure compliance with the Manufacturing Process of Product under this Agreement
and supply of Products manufactured in such validation and qualification(‘Other
Services’). Each Work Order for Other Services shall be governed by the terms
and conditions of this Agreement (including the Draw-Down Prices set forth on
Exhibit C), as also described on Sect. 5.1.4 hereof.”

 

 

(5)

Sect. 2.1 of the Master Supply Agreement is hereby further amended to include
the following new provision, Section 2.1.3 (Work Orders):

 

“2.1.3Work Orders. Each Work Order for Other Services shall set forth the
following as applicable: (a) Description of Other Services to be provided or
description and quantity of Product ordered in metric tons (MT) or kilogram (kg)
to be manufactured and supplied by STA; (b) Description of output, deliverables,
or documentation to be delivered by STA as a result of such Other Services; (c)
Date for completion of the Other Services by STA, and other relevant timeframes;
(d) FibroGen Materials being provided by or on behalf of FibroGen, (e)
Storage/handling; (f) Shipping terms; (g) STA Facility where Other Services will
be performed; (h) STA and FibroGen contacts for Work Order, (i) Compensation,
payment/payment schedule, and invoicing; and (j) any other details relevant to
the Work Order.”

 

 

(6)

In order to expand the definition of “Manufacturing Services” to include “Other
Services”, the first sentence of Section 2.3.2 of the Master Supply Agreement is
hereby deleted in its entirety and replaced with the following:

 

“Such manufacture and supply of Product and such provision of other
deliverables, such as the Batch Document Package, and Other Services
(collectively, the “Manufacturing Services”) shall be performed in a
professional manner consistent with industry standards and in compliance with
the terms and conditions of this Agreement, the Quality Agreement, the
Specifications, and all Applicable Laws.”

 

 

(7)

Section 5.1 is hereby amended to include a new Section 5.1.4 (Draw-Down Prices
and Credit for Work Orders) as follows:

 

“5.1.4Draw-Down Prices and Credit for Work Orders. The Parties agree that if any
Product resulting from the Work Orders for Other Services executed under this
Master Supply Agreement can be used commercially or converted into another
Product at a later date, FibroGen will be given an applicable rebate or credit
based on that Product that is the result of the conversion to be used later. For
example, once STA produces Xkg of FG-[*] under a Work Order, and FibroGen pays
for FG-[*] to be converted into FG-[*], FibroGen would not expect that FG-[*] be
replenished and would therefore receive a reduction in price for the FG-[*].  

2

A01/STA Master Supply Agreement

C: 00031947.1

--------------------------------------------------------------------------------

 

 

For FG-6343 that are qualified on commercial scale that may be transferred into
the normal ongoing manufacturing, the portion of the costs shall be deducted
from normal delivery costs for FG-[*] or FG-[*], subject to the pricing and
conversion costs set forth on Exhibit C, and as further described on Exhibit C.
To further elaborate, once FibroGen pays for a separate Work Order for making
FG-[*] (to qualify a new source of FG-[*]), FibroGen shall be deemed to have
paid for FG-[*].  When the Parties move forward to [*], FibroGen shall only be
responsible for paying [*].”

 

 

(8)

Exhibit C is hereby amended to state the following: “If FibroGen provides FG-[*]
and STA manufactures FG-[*], the cost to convert Product (once it is qualified)
to FG-[*] or FG-[*] shall be the prices set forth on this Exhibit C.”

 

 

(9)

This First Amendment, together with the Master Supply Agreement, contains the
entire understanding of the Parties with respect to the subject matter
hereof.  Except as otherwise provided herein, the Master Supply Agreement has
not been modified or amended and remains in full force and effect.  All express
or implied agreements and understandings, either oral or written, heretofore
made with respect to subject matter herein are expressly superseded in this
First Amendment.

 

 

(10)

This First Amendment may be executed in counterparts, each of which shall be
deemed an original, and all of which together shall constitute one and the same
instrument. Counterparts may be signed and delivered by facsimile and/or via
portable document format (pdf), each of which shall be binding when sent.

 

IN WITNESS WHEREOF, the Parties have executed this First Amendment to the Master
Supply Agreement as of the First Amendment Effective Date.

 

STA Pharmaceutical Hong Kong Limited

 

FIBROGEN, INC.

 

 

 

 

 

By:

/s/ Fu Xiaoyong

 

By:

/s/ Michael Martinelli

Name:

Fu Xiaoyong

 

Name:

Michael Martinelli

Title:

SVP

 

Title:

SVP Tech Dev

Date:

6/3/2020 6:04:49 PM PDT

 

Date:

6/3/2020 7:17:51 PM PDT

 

 

 

 

SHANGHAI SYNTHEALL PHARMACEUTICAL CO., LTD.

 

 

 

 

 

 

 

By:

/s/ Fu Xiaoyong

 

 

 

Name:

Fu Xiaoyong

 

 

 

Title:

SVP

 

 

 

Date:

6/3/2020 6:04:49 PM PDT

 

 

 

[g5luayrpyf2o000001.jpg]

3

A01/STA Master Supply Agreement

C: 00031947.1